Citation Nr: 0601830	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  02-08 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder.

2.  Entitlement to service connection for pulmonary embolism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 and May 2002 rating decisions by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans' Affairs (VA).  In those decisions, the RO denied 
service connection for a bilateral leg disorder and pulmonary 
embolism.  

In September 2004, the appellant appeared before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing held at the RO in Waco, Texas.

In December 2004, the Board remanded this appeal for further 
development.  


REMAND

As an initial matter, the December 2004 remand instructed the 
VA examiner to specifically comment on the December 1993 
private treatment report which noted that the veteran 
developed phlebitis and pulmonary embolism following his 
surgery.  This was not done. 

Medical evidence received since the September 2004 remand 
includes a January 2005 VA examination report with an August 
2005 addendum to that examination; and an October 2005 VA 
Chart Review by a different physician.  Neither of these 
examinations addresses the December 1993 private treatment 
report.  Where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that the opinions provided by the two VA 
physicians are directly contradictory with respect to the 
question of whether the veteran's phlebitis and pulmonary 
embolism are secondary to his service-connected residuals of 
a penetrating wound to the abdomen.  For that reason, the 
Board requires another VA medical opinion by a third VA 
examiner, based upon a review of the complete record, 
including this REMAND, as to whether either of the veteran's 
claimed conditions is secondary to his service-connected 
residuals of a penetrating wound to the abdomen.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1.  The RO should obtain an opinion from 
a VA medical examiner, NOT either of the 
physicians who previously provided 
opinions, as to whether it is at least 
as likely as not (50 percent or greater 
probability) that either of the 
veteran's claimed conditions are related 
to service on a direct basis, or 
secondary to any service connected 
disability. 

2.  The examiner's opinion must 
specifically comment on the December 
1993 private medical report.  

3.  The examiner's opinion must 
specifically comment on each of the 
opinions previously provided by VA 
examiners, providing a complete 
rationale for why the examiner adopts 
one rather than the other.

4.  The veteran's claims folder, 
including a copy of this REMAND must be 
made available to the VA medical 
examiner.  

5.  After completion of the above, and 
following any further appropriate 
development, the claims at issue must be 
readjudicated to determine whether 
service connection is warranted on a 
direct or secondary basis.  If the 
decision remains on either issue remains 
adverse to the veteran, he and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC) and given an appropriate amount 
of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


